DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements comprising a tap unit including a clamp for engaging onto a coaxial cable and a probe for electrically coupling to a center conductor of the coaxial cable; a power consumption meter electrically connected to said probe; an outer housing surrounding said power consumption meter; and a power port electrically connected to said probe, said power port for supplying power taken from the center conductor of the coaxial cable to a customer device connected to said power port, wherein said power consumption meter measures an amount of power passing through said probe or passing through said power port.
Claims 2-11 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 12, the prior art of record neither shows nor suggests the combination of method steps of providing a tap unit; clamping the tap unit on a coaxial cable; electronically coupling a probe of the tap unit to a center conductor of the coaxial cable; connecting a customer device to a power port, which is electrically connected to the probe; and measuring an amount of power passing through the probe or passing through the power port.
Claims 13-15 depend from allowed claim 12 and are therefore also allowed.
With respect to claim 16, the prior art of record neither shows nor suggests the combination of structural elements comprising a tap unit including a clamp for engaging onto a coaxial cable and a probe for electrically coupling to a center conductor of the coaxial cable; a power port electrically connected to said probe, said power port for supplying power taken from the center conductor of the coaxial cable to a customer device connected to said power port; a power transformer electrically connected between said probe and said power port, wherein said transformer changes one or more characteristics of power provided by the center conductor of the coaxial cable before the power is supplied to said power port; and an outer housing surrounding said power transformer.
Claims 17-20 depend from allowed claim 16 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAT 6,660,939 discloses a method and apparatus for shield slot signal coupler.
US PUB 2015/0311990 discloses a compact radiofrequency power meter.
US PAT 2,550,689 discloses a wide range high-frequency power meter.
US PAT 5,171,162 discloses a RF coaxial cable tap interconnect.
US PAT 6,312,281 discloses a tap connector.
US PUB 2014/0143578 discloses a power line communication monitor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858